
	

113 HR 2771 IH: Expedite Our Economy Act of 2013
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2771
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Poe of Texas (for
			 himself, Mr. Carter, and
			 Mr. Olson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the requirements under the Natural Gas Act for
		  obtaining authorization for the exportation or importation of natural gas, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expedite Our Economy Act of
			 2013.
		2.Exportation or
			 importation of natural gas
			(a)RepealSubsections (a) through (c) of section 3 of
			 the Natural Gas Act (15 U.S.C. 717b) are repealed.
			(b)Conforming
			 amendmentSection 3 of the Natural Gas Act (15 U.S.C. 717b) is
			 amended in the section heading by striking Exportation or importation of natural
			 gas;.
			3.Report on global
			 exports of natural gas productionNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to Congress a
			 report on the following:
			(1)The economic
			 policies of foreign countries with natural gas resources and reserves as such
			 policies relate to the development and production of their natural gas
			 resources and reserves and the extent and status of their natural gas resources
			 and reserves.
			(2)The potential to
			 export the natural gas production of such foreign countries to the global
			 market and the impact of the export of such natural gas production on the
			 global market.
			(3)A
			 description of actions taken by the United States Government to foster natural
			 gas exports to foreign countries that may have an interest in importing natural
			 gas from the United States.
			
